Citation Nr: 0018950	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  96-50 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD) on either a total 
schedular, extraschedular, or unemployability basis.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney-at-
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active service from November 1967 to May 
1971.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  A decision of the 
Board in April 1996 granted an increase from a 50 percent 
rating to 70 percent for PTSD, which was effectuated by a 
June 1999 rating action.  The veteran's only other service-
connected disability is hemorrhoids, evaluated as 
noncompensably disabling.  

The April 1996 Board decision was appealed to The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) which entered and Order, based 
on a Joint Motion for Remand, vacating the April 1996 Board 
decision but only to the extent that it denied a rating in 
excess of 70 percent on either a total schedular, 
extraschedular or unemployability basis, and remanded the 
case to the Board for further adjudication.  

VA psychiatric examinations in December 1996 and December 
1997 noted that the veteran had a Global Assessment of 
Functioning (GAF) score of 40.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
[hereinafter DSM-IV].  A score of 31 to 40 represents some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  (Ibid.).  However, 
no opinion was rendered as to the definition of the score 
assigned or the degree of impairment it represented.  

Lastly, since the most recent VA outpatient treatment (VAOPT) 
records on file are in October 1997, the RO should obtain all 
VAOPT records since that time.  

In light of the foregoing, the case is remanded to the RO for 
the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for the service-connected PTSD 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) and all 
records of treatment, by Dr. M. M. L. 
should then be requested.  All records 
obtained should be added to the claims 
folder.  


If private treatment is reported and 
those records are not obtained, the 
veteran and his representative should be 
provided with information concerning the 
negative results and afforded an 
opportunity to obtain the records.  38 
C.F.R. § 3.159(c) (1999).  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
extent and severity of his service-
connected PTSD.  All necessary tests 
should be conducted.  The report of 
examination should specifically describe 
the level of impairment of the veteran's 
social and industrial adaptability, 
caused by his service-connected PTSD.  
The examiner should assign a Global 
Assessment of Functioning (GAF) score 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  The examiner must 
provide a definition of the score 
assigned, and should indicate the degree 
of impairment it represents.  The report 
should contain complete and detailed 
rationale for all opinions expressed.  

The claims folder and a copy of this 
remand should be made available and 
reviewed by the examiner prior to the 
examination of the veteran.  The 
examiner is also requested to evaluate 
and describe in detail the effect the 
veteran's service-connected PTSD may 
have on his industrial capability.  The 
examiner should review the veteran's 
entire medical history, prior to 
offering an assessment of industrial and 
social impairment directly due to 
psychiatric disability.  

The examiner should be requested to 
state whether the attitudes of all 
contacts except the most intimate are so 
adversely affected by PTSD as to result 
in virtual isolation in the community, 
with totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior, and the 
veteran is demonstrably unable to obtain 
or retain employment. 

The examiner should be requested to 
state whether the PTSD results in total 
occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
other; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own name. 

The examiner should render an opinion 
whether the service-connected PTSD 
prevents employment.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  

3.  Finally, the RO should readjudicate 
the claim.  In addition to adjudicating 
the claim under the rating criteria for 
evaluation of mental disorders in effect 
both prior to and since November 7, 
1996, the RO must consider 
extraschedular entitlement under 
38 C.F.R. § 3.321(b) (1999) and 
entitlement to a total rating based on 
individual unemployability due to 
service-connected disability.  If any 
determination remains adverse to the 
claimant, the appellant, and any 
representative, should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, fully 
cites applicable laws and regulations, 
and the reasons and bases for the 
decision reached.  The appellant, and 
representative, should be given the 
opportunity to respond thereto.  

This is to put the veteran on notice, and in keeping with the 
VA's duty to assist, as announced in Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991), that at least in part the purpose 
of the examination requested in this remand is to obtain 
information or evidence (or both) which may be dispositive of 
the claims.  Therefore, the veteran is hereby placed on 
notice that pursuant to 38 C.F.R. § 3.655 (1999) failure to 
cooperate by attending the requested VA examination may 
result in denial of the claims.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999) and Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

